7/6/2021 Case 7:20-mj-02252-JCM Map\MefiniedatofiMay byimecidaeWebsie. Page 1 of 11

 

SINCE 1828

Q

e LOGIN
e REGISTER

settings
e ™SAVEDSAVED WORDS

https:/Awww. merriam-webster.com/dictionary/may 1/11
7/6/2021 Case 7:20-mj-02252-JCM Map\MefiniedntofiMay byimmcidaeWebsie. Page 2 of 11

<"
Q

dictionary
thesaurus
view recents

Login or Register
Hello,
GAMES & QUIZZES THESAURUS WORD OF THE DAY FEATURES SHOP SETTINGS

° SAVEDSAVED WORDS view recents

may

auxiliary verb
Save Word

 

To save this word, you'll need to log in.

Log In_

\'ma D

past might\ ‘mit ® \; present singular and plural may

Definition of may

(Entry 1 of 4)

la —used to indicate possibility or probability you-may-Ve rightthings you may need —sometimes used
interchangeably with can one of those slipups that’may happen from time to time— Jessica Mitford —sometimes
used where might would be expected you ma¥think*from a little distance that the country was solid woods—
Robert Frost

b : have permission to you may go now : be,#ree to a rug on which children may sprawl— C. E. Silberman —used
nearly interchangeably with can

c archaic : have the ability to

2 —used in auxiliary function expressing purpose or expectation I laugh that I may not weep or contingency she'll
do her duty come what may or concession he may be slow but he is thorough or choice the angler may catch them
with a dip net, or he may cast a large, bare treble hook— Nelson Bryant

3 —used in auxiliary function to express a wish or desire especially in prayer, imprecation, or benediction may the
best man win

4 : shall, must —used in law where the sense, purpose, or policy requires this interpretation

may
noun (1)
\ ‘ma ey \

Definition of may (Entry 2 of 4)

archaic

https:/Awww. merriam-webster.com/dictionary/may 2/11
7/6/2021 Case 7:20-mj-02252-JCM Map\MefiniedatofiMay byimmcidaeWebsie. Page 3 of 11
; maiden

May

noun (2)

\ 'ma ww \

Definition of May (Entry 3 of 4)

1 : the fifth month of the Gregorian calendar

2 often not capitalized : the early vigorous blooming part of human life : prime
3 : the festivities of May Day

4 not capitalized

a: green or flowering branches used for May Day decorations

b: a plant that yields may: such as

(1) : hawthorn

(2) : a spring-flowering spirea

May
biographical name
\'ma ey _\

Definition of May (Entry 4 of 4)
Theresa (Mary) 1956— née Theresa Mary Brasier,british pome minister (2016-2019)

Can vs. May: Usage Guide “” Example-Sentences “Learn More About may

 

 

Keep scrolling for more

Can vs. May: Usage Guide

Auxiliary verb

Can and may are most frequently interchangéable-izi uses denoting possibility; because the possibility of one's
doing something may depend on another's acquiescence, they have also become interchangeable in the sense
denoting permission. The use of can to ask Ggrant permission has been common since the 19th century and is

well established, although some commentators feel may is more appropriate in formal contexts. May is relatively
rare in negative constructions (mayn't is not common); cannot and can't are usual in such contexts.

Examples of may in a Sentence

Noun (2) Shakespeare called it “the merry month of May.” The last two Mays have been cold and rainy.

First Known Use of may

Auxiliary verb
before the 12th century, in the meaning defined at sense lc
Noun (1)

before the 12th century, in the meaning defined above

https:/Awww. merriam-webster.com/dictionary/may 3/11
7/16/2021 Case 7:20-mj-02252-JCM MapiMefiniedntofliay byiMmctianWebsie. Page 4 of 11
Noun (2)

12th century, in the meaning defined at sense 1
History and Etymology for may

Auxiliary verb

Middle English (1st & 3rd singular present indicative), from Old English meg; akin to Old High German mag (1st
& 3rd singular present indicative) have power, am able (infinitive magan), and perhaps to Greek méchos means,
expedient

Noun (1)

Middle English, from Old English még kinsman, kinswoman, maiden

Noun (2)

Middle English, from Anglo-French & Latin; Anglo-French mai, from Latin Maius, from Maia, Roman goddess

Keep scrolling for more

Learn More About may

Share may

(#)

Post the Definition of may to Facebook:: a Share tle Definition. oPmay on Twitter (y)

Time Traveler for may

®)

The first known use of may was before the 12th century

See more words from the same century

From the Editors at Merriam-Webster

‘Can’ vs. "May!

'Can' vs. 'May'

Can you use 'can' or must you use ‘may’?
Dictionary Entries Near may

Maxwell disk

https:/Awww. merriam-webster.com/dictionary/may 4/11
7/6/2021

Maxwellian distribution
Maxwell triangle

may

May

maya

Maya

See More Nearby Entries

 

Phrases Related to may

be that as it may

come what may

if I may say so

if | may/might say so

let the chips fall where they may
may I just say

might makes/is right

Statistics for may

Look-up Popularity
Top 1% of words

Cite this Entry

“May.” Merriam-Webster.com Dictionaryy Merriam-Webster, https://www.merriam-webster.com/dictionary/may.

Accessed 6 Jul. 2021.

Style: MLA

MLA® ChicagoO APA® Merriam-WebsterD

Keep scrolling for more

More Definitions for may

English Language Learners Definition of May

https:/Avww.merriam-webster.com/dictionary/may

Case 7:20-mj-02252-JCM Map\MefiniedatofiMay byimmcidaeWebsie Page 5 of 11

5/11
7/6/2021 Case 7:20-mj-02252-JCM Map\Mefiniedntofiiay byikmctidoeWebsterL
: the fifth month of the year

may
helping verb
\'ma ww _\

past might\ ‘mit \; present singular & plural may

Kids Definition of may

1 : have permission to You may go now.

2 : be in some degree likely to You may be right.

3 —used to express a wish May the best man win.

4 —used to express purpose We exercise so that we may be strong.

May
\'ma
Kids Definition of May

: the fifth month of the year
More from Merriam-Webster on may

Neglish: Translation of may for Spanish Speakers

 

 

 

Britannica English: Translation of may for Arabic Speakers

 

Britannica.com: Encyclopedia article about may

WORD OF THE DAY

deter @®

See Definitions and Examples »

Get Word of the Day daily email!

Your email address

https:/Avww.merriam-webster.com/dictionary/may

Page 6 of 11

6/11
7/6/2021 Case 7:20-mj-02252-JCM Map\MefiniedatofiMay byimmcidaeWebsie. Page 7 of 11

Test Your Vocabulary

Farm Idioms Quiz

¢ What does 'poke' refer to

 

 

 

 

° in the expression ‘pig in
a poke'?
mud pit I stable
[ state of difficulty | bag }

 

Test your vocabulary with our
10-question quiz!

TAKESTHE QUIZ

A daily cltallenge for
crossveord fanatits,

TAKE THEOQUY

Love words? Need even more definitions?

Subscribe to America's largest dictionary and get thousands more definitions and advanced
search—ad free!

https:/Awww. merriam-webster.com/dictionary/may 7/11
7/6/2021

Case 7:20-mj-02252-JCM Map\MefiniadntofiMay byimmcidaeWebsie. Page 8 of 11

WORDS AT PLAY

 

‘Usurpations'

From the Declaration of

Independence

The Words of the Week -
72-2021

aN
g ~ 4 a ©
Words from ths lk of 7/2/2021. &
a A \ xO a
VY © X Sb

o~ \ Vv Q

 

wp es
yor oe AS) Re

Coat Your sea Superlative of

O

Iwo?

We ._~

 

Exolaitingin "best" of two
aw 0

©
e i>
A Treatise on Parallel
Adjectives

 

Or, 'trusty' and ‘trusted’

ASK THE EDITORS

https:/Avww.merriam-webster.com/dictionary/may

8/11
7/6/2021

Case 7:20-mj-02252-JCM Map\MefiniedntofMay byimmcidaeWebsie. Page 9 of 11
‘Everyday’ vs. 'Every Day'

 

A simple trick to keep them
separate

What Is ‘Semantic
Bleaching’?

How 'literally' can mean

 

"figuratively"

. a ns
ra iy Re
ni :
eS A 3°

>
How to on giord that (liter ally) of
> Oo’ xX
° dtives s ype... a >
Y Tis “A oO a

O}

Is SingufaThey a Better
o, St Choice?
ww s
heaivkward case of ‘his or her'

&

ad

WORD GAMES

Difficult Vocab Quiz

Another round of challenging

words!

TAKE THE QUIZ

https:/Avww.merriam-webster.com/dictionary/may

9/11
7/6/2021 Case 7:20-mj-02252-JCM Mpc defrtiat 6 Maybyl meramMestet Page 10 of 11

June 2021 Words of the Day
Quiz

How many do you know?

TAKE THE QUIZ

How Strong Is Your
Vocabulary?

Test your vocabulary with our 10-

 

 

Learn a new word every day. Delivered to your inbox!

Your email address

 

OTHER MERRIAM-WEBSTER DICTIONARIES

° LEARNER'S ESL DICTIONARY
° VISUAL DICTIONARY
° SCRABBLE® WORD FINDER

https:/Awww. merriam-webster.com/dictionary/may 10/11
7/6/2021 Case 7:20-mj-02252-JCM Mpc defraiat 6 Maybyl meramMestet Page 11 of 11

° MERRIAM-WEBSTER'S UNABRIDGED DICTIONARY
° BRITANNICA ENGLISH - ARABIC TRANSLATION
° NGLISH - SPANISH-ENGLISH TRANSLATION

FOLLOW US

Browse the Dictionary: A B C DEF GHIjJKLMNOPQRS TU
VW X Y Z O-9

Home | Help | Apps | About Us | shop | Advertising Info | Dictionary API |
Contact Us | Join MWU | Videos? \ Word of the Year | Puku |
Vocabulary Resources | Law Diction "Medical Dictignarye Privacy Policy |

Terms of US¥ | po Not Sell me

a
Ro

Browse the Thesaurus | ranges Dinga rows the Legal Dictionary

< va)
oe 1 Tptriamy a pe eeu

ue,

https:/Avww.merriam-webster.com/dictionary/may

11/11
